DETAILED ACTION
This is in response to the amendment filed 6 June 2022.
As a result of the amendment, claims 1 and 11 are amended and claims 5-6 and 15-16 are canceled. Therefore, claims 1-4, 7-14 and 17-20 are currently pending in the application. Claims 1 and 11 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vlaovic et al. (U.S. Patent 8,219,987; Jul. 10, 2012; hereinafter “Vlaovic”) in view of Maloney (U.S. Patent 9,823,915; Nov. 21, 2017; hereinafter “Maloney”).
Regarding claim 1, Vlaovic teaches a method comprising: [Figs 6, 12]
receiving, [step 605] at data processing hardware, [Fig 5, item 510] an execution environment from a data store, [item 530, 540, 570, 580 storages, further described in Fig 11, Repository 1130] the execution environment comprising a software application, the software application comprising a manifest of dependencies; [item 540, dependency storage] and [Figs 3, 4 show an application 162B and its dependencies]
executing, by the data processing hardware, the execution environment, causing the data processing hardware to perform operations comprising: 
determining whether an enhanced execution environment [application environment specification reduced/enhanced relative to that of prior art (col. 4, ll. 24-49)], is available from the data store; [repository 1130] when the enhanced execution environment is available from the data store: [Fig. 6, steps 630-655, col 11, li 1- 12, and  Fig 12, step 1230, locate resources; The application environment specification may be stored in Repository 1130 (col 17 li 66 - col 18, li 1); Provisioning Server 1120 is first configured to look for these resources in Repository 1130 (col 18, li 8-10); Locating an image in a repository is determining whether the execution environment is available. ] 
receiving the enhanced execution environment from the data store; enhancing the execution environment based on the enhanced execution environment; and [step 1250; In a Provision Step 1250, the application specific runtime environment is provisioned within one of Processor Nodes 1150 (col 18, li 22-24); to provision the environment located in a data store (see above), it is necessary to receive the environment from a data store.] 
executing the software application; and [Step 1260, Execute; Col 18, li 28-35]  
when the enhanced execution environment is not available from the data store: [Step 1220; Col 18, li 2-4; When an environment is not available it is created as described in Fig 6.] 
prior to executing the software application, [In an Identify Step 610, symbols and symbol definitions are identified within the received executable application using Parser 520. The identification is optionally performed without executing the executable application. (col 10, li 26-29))] enhancing the execution environment [executable application 162B (col 11, li 17-20] based on the manifest of dependencies to create the enhanced execution environment; [Fig 6, steps 610-660; Col 11, li 46-56; An application runtime specification is developed by identifying these dependencies and a minimal set of components required to execute an application. (col 8, li 21-27)]
identifying a set of updated files, the set of updated files comprising files added or modified by enhancing the execution environment based on the manifest of dependencies; [steps 630-640; If a definition is found in Examine Resource Step 630 then an identifier of the resource is added to Dependency Storage 540 in an Add Resource Step 640. For example, the identifier may include a file name, version, distribution, license information, user information, directory, and/or the like. (col 11, li 4-8); col 10, li 53 - col 11, li 13 teach identifying files that are required based on dependencies ]
storing identified set of updated files in the data store; and [step 660; col 11, li 46-53 teaches storing target information in Application Environment Specification Storage, and that the stored application environment may be used either later or immediately, thus the data store includes all the files needed to execute the application environment, including the updated files.]
executing the software application. [Step 1260, Execute; Col 18, li 28-35]
While Vlaovic teaches an enhanced execution environment and further teaches that an executable application is an operating system (col 5, li 7-8).  Vlaovic also discusses in the background the  virtual machine disk format (VMDK) includes specification of the VM container (col 2, ll. 20-26) where the disk image is place and the VMDK includes full OS system and support files for general runtime environment (col 2, ll. 25-64) and the VMX, Vlaovic does not teach that the enhanced execution environment is a bootstrap execution environment. 
Furthermore, in the related art of building a package for selective software component installation [Abstract], Maloney teaches enhancing a bootstrap execution environment based on dependencies. [Fig 5 teaches building a package based on package configuration information. Col 3, li 17-18 teach that the package is a docker container, i.e. a bootstrap execution environment]
Maloney further teaches that “The package comprises built software as well as all necessary resources for running the software in order to ensure that the software will run correctly on a target computer.” (col 2, li 30-33)
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the teaching of generating a bootstrap package Maloney to the method of generating an operating system image of Vlaovic to achieve a method in which a bootstrap execution environment is built based on dependencies for the benefit of ensuring that the software will run correctly on the target computer.
Regarding claim 2, the combination of Vlaovic/Maloney teaches the method of claim 1, and Vlaovic in the combination further teaches annotating, by the data processing hardware, the enhanced execution environment in the data store to indicate at least one of a version of the software application, an operating system version associated with the enhanced execution environment, or a processor architecture associated with the enhanced execution environment. [col 9, lie 52-60 teach storing information including a specific display device and a specific processor type for the application environment, i.e., “annotating” the application environment with processor architecture, to be able to select appropriate hardware specific resources. Note: claim recited in alternative format] 
Regarding claim 3, the combination of Vlaovic/Maloney teaches the method of claim 1, and Vlaovic in the combination further teaches determining whether the enhanced execution environment is available from the data store comprises determining whether the enhanced execution environment is compatible with at least one of the software application, an operating system version associated with the bootstrap execution environment, or a processor architecture associated with the bootstrap execution environment. [Col 18, li 8-10, teach determining if an image is available in a repository; Col 11, li 46-64 teach storage and retrieval of application environments, including Target Data, which includes processor execution environment.]  As for the annotating,  it would be obvious for one of ordinary skill in the art prior to the effective filing date of the invention to utilize the stored processor execution environment including annotating target data to determine if a given image is appropriate for a specific target hardware for the benefit of selecting the right execution environment.
Regarding claim 4, the combination of Vlaovic/Maloney teaches the method of claim 1, and Vlaovic in the combination further teaches receiving, at the data processing hardware, a build request for the software application; [Fig 10, step 1010; col 14, li 34-42] configuring, by the data processing hardware, the [step 1020, col 14, 43-53] and storing, by the data processing hardware, the  [Claim 8 teaches storage of an image of the application specific runtime environment]
Maloney in the combination teaches that the execution environment is a bootstrap execution environment as described regarding claim 1 above.
Regarding claim 7, the combination of Vlaovic/Maloney teaches the method of claim 5, and Maloney in the combination further teaches the bootstrap execution environment comprises a container image and the data store comprises a container registry. [Col 5, li 29-43 teach an identifier that uniquely identifies a package and the resources that were used in building the package]
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied this teaching of Maloney to achieve a container with a container registry for the benefit of allowing multiple version to exist at the same time to simplify the rollback process (col 2, li 40-45)
Regarding claim 8, the combination of Vlaovic/Maloney teaches the method of claim 1, and Vlaovic in the combination further teaches enhancing the bootstrap execution environment based on the manifest of dependencies comprises installing application dependencies. [Fig 3, col 7, li 49-67 teaches the application environment will contain data from the dependency tree]
Regarding claim 9, the combination of Vlaovic/Maloney teaches the method of claim 1, and Vlaovic in the combination further teaches the application dependencies comprise at least one of a support library, an architecture-specific binary module, or a just-in-time compiled module. [Fig 3; col 7, li 38-48 teach support libraries]
Regarding claim 10, the combination of Vlaovic/Maloney teaches the method of claim 1, and Vlaovic in the combination further teaches the software application is one of a JavaScript application, a Python application, or a Ruby application. [col 5, li 51-60 teaches applications that may be in variety of formats, including “.js” which is a JavaScript extension]
Regarding claim 11, the claim recites a system comprising: data processing hardware; and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform the method recited in claim 1.
Vlaovic teaches a system [Fig 2] which comprises data processing hardware and memory hardware in communication with the data processing hardware in order to execute instructions [Hardware 115, (col 5, li 9-11)] 
The hardware then executes the method as described in claim 1. The method is taught as described regarding claim 1 above.
Regarding claims 2 - 20, the claims depend on claim 11 and recite the limitations of claims 2 - 10 respectively. The claims are rejected as described regarding the respective claim above.
Response to Arguments
Applicant's arguments filed 6 June 2022 have been fully considered but they are not persuasive.
The Applicant argues that Vlaovic in view of Maloney fails to teach the limitations “prior to executing the software application” and identifying a set of updated files, the set of updated files comprising files added or modified by enhancing the bootstrap execution environment based on the manifest of dependencies for storing”. [Remarks, page 7, last paragraph]
Specifically, as best understood by the Examiner, the Applicant argues:
Vlaovic teaches that the environment specification is based on monitoring the executing application, thus does not teach “prior to executing the software application” [Remarks, page 7, last line - page 8, line 3]
Vlaovic teaches storing the “manifest of dependencies”, which is different than storing updated files of the application environment specification. [Remarks, page 8, lines 3-10]
Maloney further fails to teach the deficiencies of a) and b) above. [Remarks, page 8, lines 11-15]
Regarding argument a), the Examiner respectfully disagrees. While describing the identification of symbols, Vlaovic teaches that this identification may be done “without executing the executable application” (col 10, li 26-29). By performing the identification without executing the application, this is prior to the execution of the software application.
Regarding argument b), the Examiner respectfully disagrees. Vlaovic teaches determining identifiers of resources to be added, including file name information. (col 11, li 6-8) Vlaovic further teaches that the complete application environment, is stored in a form that may be used immediately, thus the application environment storage contains the files necessary to execute that application environment, including the identified files that the application is dependent on.
Regarding argument c), this argument is moot as the limitations are taught by Vlaovic as described above regarding claim 1 and regarding arguments a) and b).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEVELN whose telephone number is (571)272-9865. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571)272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N./            Examiner, Art Unit 2186                                                                                                                                                                                            

/KIM HUYNH/            Supervisor Patent Examiner, Art Unit 2186